BLUE, Judge.
Steve Robinson timely appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Robinson alleged that he was entitled to resentencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000) (declaring 1995 sentencing guidelines unconstitutional for single subject violation). The trial court denied relief, finding that Robinson’s sentence was within the permitted range under the 1994 sentencing guidelines. Because the trial court failed to attach documentation to support this conclusion, we reverse.
Robinson committed his offenses within the window period for Heggs relief. See Trapp v. State, 760 So.2d 924, 928 (Fla.2000) (defining window period for Heggs claims as October 1, 1995, to May 24, 1997). Therefore, he is entitled to relief if his sentence would constitute a departure under the 1994 guidelines. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). Robinson has alleged that his sentences would constitute a departure. The trial court ordered a response from the State, but this response does not appear in our record. On remand, the trial court shall either grant relief or attach the documents supporting its decision to deny relief.
Reversed and remanded.
PATTERSON, C.J., and FULMER, J„ concur.